Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to Applicant’s Request For Continued Examination (RCE) filed on 12/10/2020.
Claims 1, 3-6 and 8-20 are pending for examination.

Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 12/10/20, 01/04/21, 01/19/21, 01/25/21, 02/10/21.  The information disclosed therein was considered.


Allowable Subject Matter
Claims 1, 3-6 and 8-20 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: See the reasons as indicated in the previous office action mailed on October 09/28/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/TOAN K LE/           Primary Examiner, Art Unit 2825